Citation Nr: 0332257	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-20 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for left thigh 
(anterior) meralgia associated with the external cutaneous 
nerve.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from November 1966 to August 
1968.

This appeal arises from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  In this decision, the RO determined 
that a compensable evaluation for left thigh (anterior) 
meralgia associated with the external cutaneous nerve was not 
warranted.

A hearing was held before an Acting Veterans Law Judge (VLJ) 
from the Board of Veterans' Appeals (Board) sitting at the RO 
in June 2003.  The Acting VLJ that conducted this hearing 
will make the final determination in this case.  See 
38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).

In a written statement received in July 2001, and again 
during his Board hearing in June 2003, the veteran raised the 
issue of entitlement to service connection for a herniated 
nucleus pulposus (HNP) in the lumbar spine.  This issue is 
not properly before the Board at the present time, as it has 
not been adjudicated by the RO.  However, based on the 
following analysis, the Board finds that this issue is 
inextricably intertwined with the issue on appeal.


REMAND

The service medical records reveal that on his entrance 
examination of November 1965, his spine, lower extremities, 
musculoskeletal system, and neurological system were all 
found to be normal.  Similar findings were reported on a 
comprehensive physical examination in November 1966.  In June 
1967 the veteran was treated for a painful left knee after 
striking it on a hatch.  The impression was possible strain 
or fracture, but X-rays (presumably of the knee) were 
negative.  The veteran complained of left leg stiffness and 
left anterior thigh discomfort in March 1968.  The only 
injuries that the veteran could remember was running during a 
general quarters exercise the day before and his left leg 
injury from the year before.  The initial impression was 
musculoskeletal discomfort.  The following day the veteran 
returned with complaints of severe discomfort in his left 
thigh and some lesser discomfort in his left hip and low 
back.  He was given inpatient care for two days observation 
and administered doses of Robaxin, Codiene, and Darvon.  An 
entry two days later noted the veteran had been released from 
inpatient care.  He complained of only mild discomfort in the 
left knee.  No final diagnosis was noted.  His separation 
examination of August 1968 again found his spine, lower 
extremities, musculoskeletal system, and neurological system 
to be normal.  The examiner summarized that no defects 
existed.  

A VA discharge summary for a period of hospitalization from 
September to October 1968 noted that the veteran had been 
admitted with complaints of cramps and pain in his left upper 
anterior thigh.  The veteran also suffered with a fever of 
102 degrees.  The veteran was referred by a private physician 
who thought the veteran might have HNP.  The initial 
impression was leg pain with a questionable etiology.  The 
hospitalization was to rule out aseptic joint gout, aseptic 
necrosis, herniated disc, neuritis or early rheumatoid 
arthritis; however, all of these diagnoses were seriously 
doubted.  X-rays of the lumbar spine and left lower extremity 
were found to be negative.  The final diagnosis was left 
thigh pain of undetermined etiology.  A VA compensation 
examination was provided to the veteran in November 1968, 
which found no abnormalities on examination of the low back 
and left leg.  The diagnosis was "injury left knee, not 
now" and normal pelvis.  

A private outpatient record of July 1972 indicated the 
veteran was seen for pain down his left leg for the past two 
months.  A private discharge summary for a period of 
hospitalization from mid to late July 1972 reported that the 
veteran was admitted with complaints of pain in his back that 
radiated down his leg for a period of several weeks.  It was 
noted that a myelogram had revealed a HNP.  The veteran 
underwent hemilaminectomy and removal of the disc at the L5-
S1 level on the left side.  The final diagnosis was HPN.  In 
a letter prepared in July 2001, the surgeon that performed 
the July 1972 surgery reported that the veteran had given a 
history in 1972 "of having the same problem while he was in 
the Navy."  He further commented:

Subsequent evaluations of the [veteran] 
demonstrated herniated disc of L5-S1 
which was causing the pain in his back 
and down his left posterior thigh...His 
diagnosis was a herniated nucleus 
pulposus at L5-S1.  No separate pathology 
and no separate condition was identified 
which would be causing a "thigh 
condition."

The veteran has claimed that the symptoms he experienced 
during his military service were similar to those experienced 
in 1972 and since that time.  He was granted service 
connection for meralgia in a rating decision of December 
1968.  In the reasons and bases for this decision, the 
adjudicator commented:

Although a definite diagnosis could not 
be made of the veteran's pain of the left 
thigh that he experienced during his 
service and within the month following 
his discharge, it is felt from the 
symptoms and findings shown that he has 
meralgia paraesthetica of the anterior 
left thigh.

The December 1968 rating decision, in addition to lay 
adjudicators, was signed by a medical doctor.  However, this 
determination was based on a review of the medical records 
without an examination of the veteran.  In addition, later 
diagnostic testing (myelogram) appears to have found HNP as 
the etiology of the veteran's pain and this is confirmed by 
the private physician's opinion of July 2001.  This opinion 
is also supported by the VA examiner's findings in January 
2002 that attributed the veteran's left lower extremity 
complaints as sequelae to a herniated disc of the lumbar 
spine and radiculopathy.  

Based on the above evidence, the Board finds that the pending 
claim for entitlement to service connection for a HNP is 
inextricably intertwined with the issue of an increased 
evaluation for meralgia.  See Hoyer v. Derwinski, 1 Vet. App. 
208, 209-10 (1991) (Claims are inextricably intertwined when 
there is a very real potential that the conclusions in one 
issue while have a meaningful impact on the adjudication of a 
separate issue).  Thus, the Board must hold the latter issue 
in abeyance until the former issue has been adjudicated by 
the RO.

The veteran was given a compensation examination in January 
2002 that diagnosed sequelae of a herniated disc of the 
lumbar spine and radiculopathy as the source of the veteran's 
left lower extremity complaints.  However, the examiner 
clearly indicated that his opinion was based on a history 
provided by the veteran and that the claims file had not been 
available for review.  On this examination, the veteran 
reported that he had suffered a herniated disc in his lumbar 
spine during his military service.  As noted above, the 
service medical records do not provide an impression or 
diagnosis for HNP.  In addition, the private physician's 
opinion of July 2001 also appears to be based on a history 
provided by the veteran and not on a separate review of the 
service medical records.  The United States Court of Appeals 
for Veterans Claims (Court) held in Godfrey v. Brown, 8 Vet. 
App. 113, 114 (1995), that VA is not required to accept a 
physician's opinion that is based solely upon an appellant's 
recitation of his or her medical history.  On remand, the RO 
must provide the veteran with an orthopedic examination that, 
based on a review of the medical history in the claims file, 
elicits an opinion on the etiology of his in-service 
symptomatology.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).

The veteran has alleged that parts of his service medical 
records are missing.  The available service medical records 
were received in December 1968.  In a subsequent response of 
the National Personnel Records Center (NPRC) received in 
November 1972, it was reported that a search for additional 
clinical records had negative results.  According to the 
provisions of 38 U.S.C.A. § 5103A(b) (West 2002) and 
38 C.F.R. § 3.159(c)(2) (2003) development of pertinent 
evidence in the possession of the U. S. Government must 
continue until VA determines that these records do not exist 
or further efforts to obtain them would be futile.  On 
remand, the RO must determine if further development of the 
service medical records is necessary or whether such 
development is not warranted based on the requirements of 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

The VA Form 23-22 (Appointment of Service Organization as 
Claimant's Representative) of August 1968 lists the Alabama 
Department of Veterans Affairs as the veteran's accredited 
representative.  All correspondence sent to the veteran in 
recent years has also been forwarded the "SDVA," presumably 
referring to the state department of veterans affairs.  
However, the VA Form 646 (Statement of Accredited 
Representative in Appealed Case) prepared in this case, and 
the representative at the Board hearing in June 2003, was 
from the American Legion.  A review of the claims file fails 
to show any documentation that the veteran changed his 
accredited representative.  On remand, the RO should clarify 
with the veteran, and for the record, what organization is 
his accredited representative and the appropriate VA form 
making this appointment must be incorporated into the claims 
file.  

Finally, the veteran was informed of VA's duty to notify and 
assist in the development of his claim by letter of February 
2003.  This letter specifically referenced the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub.L. No. 106-
475, 114 Stat. 2096 (2000).  However, this letter indicates 
that he was informed of a requirement to respond within 30 
days.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d (Fed. Cir. 2003), the Federal Circuit invalidated the 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (Reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  It found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The RO should contact the veteran and 
request that he clarify for the record 
what service organization or individual 
he wishes to have as his accredited 
representative.  He should be provided 
the appropriate VA form to make this 
appointment and asked to complete the 
form and return it to VA.  Any response 
from the veteran should be incorporated 
into the claims file.

3.  The RO should contact the veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated his low back 
and left leg problems since his military 
service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified private evidence.  All 
identified treatment records should be 
requested directly from the healthcare 
providers.  Any evidence or responses 
obtained from these requests must be 
associated with the claims file.

4.  The RO should make a determination 
(in compliance with the provisions of 
38 U.S.C.A. § 5103A(b) and 38 C.F.R. 
§ 3.159(c)(2)) for the record on whether 
further development for any missing 
service medical records is warranted.  If 
it is, the RO should contact the NPRC or 
any other appropriate agency and request 
the veteran's service medical records.  
Any evidence or responses obtained from 
these requests must be associated with 
the claims file.

5.  After the above development has been 
completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination to 
determine the nature, extent of severity, 
and etiology of any low back (to include 
HNP and residuals) and left leg (to 
include meralgia) disabilities, which may 
be present.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examinations.  The 
examiner should be provided with the 
following instructions: 
The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  The examiner should review 
the results of any testing requested 
prior to completion of the report.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

The service medical records reveal that 
on the veteran's entrance examination of 
November 1965, his spine, lower 
extremities, musculoskeletal system, and 
neurological system were all found to be 
normal.  Similar findings were reported 
on a comprehensive physical examination 
in November 1966.  In June 1967 the 
veteran was treated for a painful left 
knee after striking it on a hatch.  The 
impression was possible strain or 
fracture, but X-rays (presumably of the 
knee) were negative.  The veteran 
complained of left leg stiffness and left 
anterior thigh discomfort in March 1968.  
The only injuries that the veteran could 
remember was running during a general 
quarters exercise the day before and his 
left leg injury from the year before.  
The initial impression was 
musculoskeletal discomfort.  The 
following day the veteran returned with 
complaints of severe discomfort in his 
left thigh and some lesser discomfort in 
his left hip and low back.  He was given 
inpatient care for two days observation 
and administered doses of Robaxin, 
Codiene, and Darvon.  An entry two days 
later noted the veteran had been released 
from inpatient care.  He complained of 
only mild discomfort in the left knee.  
No final diagnosis was noted.  His 
separation examination of August 1968 
again found his spine, lower extremities, 
musculoskeletal system, and neurological 
system to be normal.  The examiner 
summarized that no defects existed.  

A VA discharge summary for a period of 
hospitalization from September to October 
1968 noted that the veteran had been 
admitted with complaints of cramps and 
pain in his left upper anterior thigh.  
The veteran also suffered with a fever of 
102 degrees.  The veteran was referred by 
a private physician that thought the 
veteran might have HNP.  The initial 
impression was leg pain with a 
questionable etiology.  The 
hospitalization was to rule out aseptic 
joint gout, aseptic necrosis, herniated 
disc, neuritis or early rheumatoid 
arthritis; however, all of these 
diagnoses were seriously doubted.  X-rays 
of the lumbar spine and left lower 
extremity were found to be negative.  The 
final diagnosis was left thigh pain of 
undetermined etiology.  A VA compensation 
examination was provided to the veteran 
in November 1968; no abnormalities were 
found on examination of the low back and 
left leg.  The diagnosis was "injury 
left knee, not now" and normal pelvis.  

A private outpatient record of July 1972 
indicated the veteran was seen for pain 
down his left leg for the past two 
months.  A private discharge summary for 
a period of hospitalization from mid to 
late July 1972 reported that the veteran 
was admitted with complaints of pain in 
his back that radiated down his leg for a 
period of several weeks.  It was noted 
that a myelogram had revealed a HNP.  The 
veteran underwent hemilaminectomy and 
removal of the disc at the L5-S1 level on 
the left side.  The final diagnosis was 
HPN.  In a letter prepared in July 2001, 
the surgeon that performed the July 1972 
surgery reported that the veteran had 
given a history in 1972 "of having the 
same problem while he was in the Navy."  
He further commented as follows:

"Subsequent evaluations of the [veteran] 
demonstrated herniated disc of L5-S1 
which was causing the pain in his back 
and down his left posterior thigh...His 
diagnosis was a herniated nucleus 
pulposus at L5-S1.  No separate pathology 
and no separate condition was identified 
which would be causing a 'thigh 
condition.'"

A VA examiner of January 2002 attributed 
the veteran's left lower extremity 
complaints as sequelae to a herniated 
disc of the lumbar spine and 
radiculopathy.  This examiner appears to 
have attributed the radiculopathy to the 
nerve roots at the L4-L5 level.  

The veteran has claimed that the symptoms 
he experienced during his military 
service were similar to those experienced 
in 1972 and since that time.  

After a thorough review of the medical 
evidence in the claims file, the examiner 
should provide answers to the following 
questions:
a.  What is the etiology/source of 
the veteran's current low back and 
left lower extremity complaints?  
Please provide all appropriate 
diagnoses.
b.  If a lumbar spine disability 
exists (to include HNP and its 
residuals), is it at least as likely 
as not that any identified 
disability was caused by or 
originated during his military 
service?  Is any low back disability 
in anyway etiologically related to 
the veteran's military service, 
specifically his complaints of left 
thigh and low back discomfort in 
1968?  If so, please explain.  
c.  Does the veteran currently 
suffer with meralgia associated with 
the left thigh/external cutaneous 
nerve?  If so, please provide a full 
description of the symptomatology 
and functional limitations 
associated with this disorder.

6.  After this examination report is 
received by the RO, the RO should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular the RO should 
review the requested examination report 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if the are not, the RO 
should implement corrective procedures.  
Review the claims file and ensure that no 
other notification or development action, 
in addition to those directed above, is 
required by the VCAA.  If further action 
is required, undertake it before further 
adjudication of the claims.  

7.  Thereafter, adjudicate the veteran's 
claim for entitlement to service 
connection for residuals of HNP of the 
lumbar spine.  If this decision is 
unfavorable to the veteran, then he 
should be given notification of the 
decision and his appellate rights.  Only 
if the veteran files a timely notice of 
disagreement and, after a statement of 
the case has been issued, a timely 
substantive appeal should this issue be 
referred back to the Board.

8.  Finally, readjudicate the veteran's 
claim for an increased evaluation for 
left thigh meralgia, with application of 
all appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished an SSOC and afforded 
a reasonable period of time within which 
to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified, however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2003).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


